Citation Nr: 0100324	
Decision Date: 01/05/01    Archive Date: 01/11/01

DOCKET NO.  98-12 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to an initial disability rating in excess of 30 
percent for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Jonathan E. Taylor, Associate Counsel


INTRODUCTION

The appellant served on active duty from January 1967 to 
November 1968.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a March 1998 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs (VA) 
Regional Office (RO), which granted service connection for 
PTSD, with assignment of a 30 percent disability rating.

In May 1998 the appellant was granted a temporary total 
evaluation from July 6, 1993 to July 28, 1993, based on 
hospitalization for his service-connected PTSD for more than 
21 days.

This case was before the Board previously in February 2000 
when it was remanded to obtain private and VA treatment 
records of the appellant and to schedule the appellant for an 
additional VA examination.  The requested development has 
been completed.


FINDINGS OF FACT

1.  Since February 1993, the appellant's service-connected 
PTSD has been manifested by intrusive thoughts about Vietnam, 
flashbacks, nightmares approximately two to four times per 
week, insomnia, irritability, suicidal ideation, occasional 
hallucinations, and poor impulse control, resulting in no 
more than considerable industrial impairment.

2.  Prior to November 1996, only the earlier criteria for 
rating PTSD are applicable.

3.  With respect to the period of time subsequent to November 
1996, neither the pre-November 1996 nor the amended criteria 
for PTSD are more favorable to the appellant.




CONCLUSION OF LAW

The criteria for a 50 percent disability rating, and no 
higher, for PTSD were met as of time of the grant of service 
connection.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.125, 4.126, 4.130, Diagnostic Code 9411 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA outpatient treatment records from December 1992 to April 
2000 indicate that the appellant regularly attended group and 
individual therapy sessions for PTSD.

In December 1992 the appellant was treated as a VA outpatient 
for complaints of intrusive thoughts of Vietnam, nightmares, 
and uncontrollable anger with occasional violence.  He stated 
that his spouse had told him that he was mean and hateful and 
that she was afraid of him.  He reported depression, 
occasional suicidal thoughts, and difficulty falling and 
staying asleep.  He was oriented times four.  His behavior 
was appropriate.  He was depressed and anxious, and he cried 
at points.  The diagnoses included rule out PTSD.

From January 1993 to November 1993 and from June 1994 to 
November 1995, the appellant was treated as an outpatient at 
Pine Belt Mental Healthcare Resources.  In January he 
complained of intrusive thoughts about Vietnam.  He added 
that he was very hard to get along with and that he preferred 
to be alone.  He was tearful.  The examiner noted that the 
appellant showed symptoms of anxiety.  The appellant reported 
that he did not see his brothers often and that he did not 
get along well with his spouse and children.  His appearance 
was appropriate.  He admitted to having suicidal and 
homicidal ideation.  He reported that he carried a gun and a 
knife with him.  He reported auditory hallucinations, 
terminal insomnia, and nightmares.  The examiner diagnosed 
cannabis dependence and PTSD.

From April 1993 to May 1993 the appellant was treated as a VA 
inpatient for marijuana dependence, and in July 1993 he was 
treated as a VA inpatient for complaints of intrusive 
thoughts, flashbacks, and insomnia.  He also admitted to 
irritability and problems with unprovoked anger.  A Global 
Assessment of Functioning (GAF) score of 60 was assigned.

On September 1, 1993, the appellant complained of nightmares 
with awakening and an inability to fall back asleep, 
occasional homicidal or suicidal ideation, intrusive 
thoughts, flashbacks, irritability, nervousness, excessive 
worry, and isolation.  He stated that he preferred to be 
alone.  He was clean and casually attired.  His behavior was 
appropriate.  He was mildly to moderately anxious at points.  
No thought or perception disorder was evident.

At a September 1993 VA PTSD examination, the appellant 
complained of nightmares approximately three times per week.  
He admitted to threatening to kill himself in January 1993.  
He complained also of initial and middle insomnia.  He stated 
that he lived with his spouse and two daughters.  He stated 
that he isolated himself in order to avoid outbursts of anger 
toward others.  The appellant's spouse reported that the 
appellant did not deal well with stress and that he became 
upset for no particular reason.  The appellant was adequately 
groomed and exhibited no unusual motor activity.  His mood 
and affect were mildly anxious.  There was no flight of 
ideas, looseness of associations, or speech impairment.  He 
denied hallucinations and homicidal and suicidal thoughts.  
He expressed no delusions.  He was oriented to person, place, 
time, and situation.  His judgment and abstracting ability 
were adequate.  His insight was fair.  The examiner diagnosed 
PTSD.

In November and December 1993 the appellant complained of 
nightmares approximately three times per week and flashbacks 
one to two times per week.  He denied suicidal or homicidal 
ideation.  He was clean and casually attired.  His behavior 
was appropriate.  He was mildly to moderately anxious at 
points.  He was tearful at points.  No thought or perception 
disorder was evident.

from January to May 1994 the appellant complained of 
nightmares and flashbacks, depression, fluctuating moods, 
marital problems and isolation.  He was clean and casually 
attired.  His affect was mildly anxious.  He was tearful at 
points.  He reported occasional suicidal ideation but denied 
homicidal ideation.  His behavior was appropriate.  No 
thought or perception disorder was evident.

In June 1994 the appellant was seen as an outpatient at Pine 
Belt Mental Healthcare Resources.  He complained of 
nightmares, flashbacks, nervousness, and depression.  He 
stated that he felt uncomfortable around groups of people.  
He reported homicidal and suicidal ideation and problems with 
anger control and problem solving.  He reported also that he 
isolated himself in the woods.  He endorsed homicidal and 
suicidal thoughts, sadness, fatigue, loss of interest, 
feelings of guilt, poor concentration, suspiciousness, 
irritability, audio and visual hallucinations, paranoid 
feelings, decreased sleep, and nightmares.  He reported that 
he had been married to his spouse for twenty-two years and 
had two teenage daughters.  The examiner noted that the 
appellant's short-term memory was impaired.  The appellant 
was oriented to person, place, and time.  The examiner 
diagnosed PTSD and cannabis dependence.

In July and August 1994 the appellant complained of increased 
nightmares, fear of falling asleep, depression, self-
destructive thoughts, and problems communicating with his 
family.  He reported that his spouse hid his guns when he 
fired several shots into the air one morning.  He was clean 
and casually attired.  In August 1994 the appellant denied 
suicidal or homicidal ideation.  His behavior was 
appropriate.  No thought or perception disorder was evident.

In November 1995 the appellant was seen as an outpatient at 
Pine Belt Mental Healthcare Resources.  He reported that he 
was unable to get along with anybody.  He stated that he was 
unable to sleep and that he had nightmares.  He reported 
thoughts of suicide, threats of suicide, a suicide attempt in 
the past year, thoughts to harm others, a fight with his 
cousin one week previously, sadness, fatigue, loss of 
interest, feelings of worthlessness and guilt, crying, poor 
concentration, suspiciousness, irritability, forgetfulness, 
confusion, and audio and visual hallucinations.  He was well 
groomed.  His affect was depressed.  His speech pattern was 
normal.  He was tearful.  The diagnoses included PTSD.

In May 1996 the appellant complained of increased nightmares.  
He denied suicidal or homicidal ideation.  He was clean and 
casually attired.  His behavior was appropriate.  No thought 
or perception disorder was evident.

In September 1997 the appellant complained of nightmares and 
flashbacks approximately three times per week, nervousness, 
excessive worry, and isolation.  He denied suicidal or 
homicidal ideation.  He was clean and casually attired.  His 
behavior was appropriate.  His affect was mildly anxious.  No 
thought or perception disorder was evident.

In January 1998 the appellant reported that he had nightmares 
approximately four times per week and awakened from them 
feeling depressed, confused, and frightened.  He explained 
that he feared falling asleep because of the nightmares.  He 
complained of marked hyperarousal, secondary to frequent 
gunfire in his community; frequent intrusive thoughts; and 
occasional flashbacks.  He stated that avoided reminders of 
Vietnam, including hunting.  He stated that he avoided going 
out to crowded places.  He stated that when he was nervous he 
became upset very easily.  He denied current suicidal or 
homicidal ideation but reported occasional suicidal thoughts.  
He was casually attired.  His behavior was appropriate, and 
he was tearful at points.  He was mildly to moderately 
anxious.  No thought or perception disorder was evident.

In February 1998 the appellant was hospitalized at a VA 
medical center for observation and evaluation to determine 
his eligibility for service connection for PTSD.  The 
appellant reported an inability to fall asleep without 
medication.  He reported nightmares three to four times per 
week and flashbacks.  He reported difficulty with family 
relationships because he had uncontrollable outbursts of 
anger.  He stated that he had considered suicide several 
times but did not see it as an option.  He was socially 
withdrawn and disliked being around people.  He spent most of 
his time working around his house and yard.  He reported that 
he went to church once per week.  He stated that in 1984 he 
had retired from working at a chemical plant because of 
disability from injuries suffered in a motor vehicle 
accident.  The examiner noted that the appellant was 
appropriately dressed and cooperative.  Mild psychomotor 
retardation was noted.  His mood was depressed.  He had 
constricted range of affect, becoming tearful during the 
interview.  His speech was normal in rate, tone, and volume.  
There were no defects noted in thought process.  He was noted 
to have delusions of paranoia.  He had visual hallucinations 
consisting of images from the war.  He denied auditory 
hallucinations.  He admitted to suicidal thoughts that he had 
not considered seriously.  He was alerted and oriented times 
three.  His immediate, recent, and remote recall was intact.  
His abstraction by proverb was good.  His judgment and 
insight were good.  He had an adequate level of intelligence.  
One examiner diagnosed PTSD and described the appellant's 
symptoms as mild.  The examiner assigned a GAF score of 55, 
with a GAF score of 65 from the contribution of PTSD alone.  
A second examiner described the appellant's symptoms as mild 
to moderate and assigned a GAF score in the range of 50 to 
60.

From May 29, 1998, to June 4, 1998, the appellant was 
hospitalized with chief complaints of nervousness and 
auditory hallucinations directing him to commit suicide.  He 
reported that he slept only three to four hours per night.  
He complained of feelings of guilt and hopelessness, 
decreased concentration and attention, and suicidal ideation.  
He denied visual hallucinations.  There was no flight of 
ideas or looseness of associations.  His immediate memory was 
intact.  He had difficulty with concentration and remote 
memory.  His abstraction was good.  His insight and judgment 
were intact.  At discharge, the appellant was smiling and 
friendly with good eye contact and cooperative behavior.  His 
affect was pleasant, full range, and appropriate.  His speech 
was goal directed.  No evidence of flight of ideas or 
looseness of associations was seen.  He denied auditory and 
visual hallucinations and suicidal or homicidal ideation.  
His insight and judgment were good.  He was diagnosed with 
depression and PTSD.  A GAF score of 30 was assigned, with 
the highest GAF score in the past year noted to be 60.

On June 11, 1998, the appellant denied homicidal or suicidal 
ideation.  He reported combat-related nightmares.  He 
reported having one auditory hallucination following one of 
his nightmares.  He was appropriate in his affect and 
behavior.  He was mildly anxious.  No thought or perception 
disorder was evident.  A GAF of 61 was assigned.

In December 1998 the appellant complained of combat-related 
nightmares four times per week.  He reported that his 
neighbors fired guns daily and that hunting season had 
started.  He stated that the noise made him constantly 
nervous and upset.  He was casually attired.  He was mildly 
to moderately anxious.  No thought or perception disorder was 
evident.

In March 1999 the appellant complained of combat-related 
nightmares two to three times per week, persistent intrusive 
thoughts, and occasional flashbacks, which were a 
continuation of his nightmares.  He reported that he avoided 
crowds and that he was easily upset.  He also reported an 
increased startle response to gunfire and firecrackers.  He 
stated that he had one close friend.  He stated that he 
usually stayed at his home and read his bible.  He was 
oriented times four.  He was casually attired.  He was mildly 
to moderately anxious and was tearful at points.  No thought 
or perception disorder was evident.  A GAF score of 48 was 
assigned.

At a May 2000 VA PTSD examination, the appellant complained 
of combat-related nightmares four to five times per week, 
auditory hallucinations, daily intrusive thoughts about 
Vietnam, depression, and frequent suicidal ideation.  The 
appellant reported that he avoided helicopter noises, 
gunshots, and violent or war-related movies.  The appellant 
also reported that he had been hospitalized for threatening 
to commit suicide in May 1998.  The appellant was alert and 
well oriented.  His mood was dysphoric.  His affect was 
variably constricted and tearful, when he discussed his 
feelings of depression.  He endorsed auditory hallucinations.  
He denied any current suicidal or homicidal ideation or 
intent.  There was no evidence of illogical or delusional 
thought process.  Insight and judgment were fair.  His memory 
for recent and remote events seemed generally fair to good.  
The diagnoses included PTSD and depressive disorder not 
otherwise specified, with psychotic features.  The examiner 
assigned GAF scores of 45 overall and 50 for PTSD alone.  The 
examiner stated that the appellant presented a picture of 
mixed PTSD and depressive symptomatology, superimposed on a 
prior longstanding history of substance abuse, which was in 
early sustained remission.  The examiner explained that, from 
a psychiatric standpoint, the appellant's overall functional 
disability resulted from both conditions, which were 
difficult to separate.  

The appellant perfected his appeal as to the initial grant of 
service connection and original assignment of a disability 
rating for his PTSD.  VA has a duty to assist the veteran in 
the development of facts pertinent to his claims.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (November 9, 2000) (to be codified at 38 U.S.C. §§ 5103, 
5103A, 5107); 38 C.F.R. § 3.103 (2000).  In this case, there 
is no indication of additional relevant records that the RO 
has failed to obtain.  The RO arranged for VA examinations of 
the appellant.  No further assistance is necessary to 
substantiate the appellant's claims.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096; 
see also Green v. Derwinski, 1 Vet. App. 121 (1991) (holding 
that the duty to assist includes, when appropriate, the duty 
to conduct a thorough and contemporaneous examination of the 
veteran); Schafrath v. Derwinski, 1 Vet. App. 589 (1991) 
(holding that, where the evidence of record does not reflect 
the current state of the veteran's disability, a VA 
examination must be conducted).  Further, the RO's efforts 
have complied with the instructions contained in the February 
2000 Remand from the Board.  See Stegall v. West, 11 Vet. 
App. 268 (1998).  Having determined that the duty to assist 
has been fulfilled, the Board must assess the credibility, 
and therefore the probative value of proffered evidence of 
record in its whole.  Owens v. Brown, 7 Vet. App. 429, 433 
(1995); see Elkins v. Gober, No. 00-7023 (Fed. Cir. Oct. 13, 
2000); Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997); 
Guimond v. Brown, 6 Vet. App. 69, 72 (1993); Hensley v. 
Brown, 5 Vet. App. 155, 161 (1993).

The appellant has disagreed with the original disability 
rating assigned for his PTSD.  There is a distinction between 
a claim based on disagreement with the original rating 
awarded and a claim for an increased rating.  Fenderson v. 
West, 12 Vet. App. 119 (1999).  The distinction may be 
important in determining the evidence that can be used to 
decide whether the original rating on appeal was erroneous 
and in determining whether the veteran has been provided an 
appropriate Statement of the Case (SOC).  Id. at 126, 132.  
With an initial rating, the RO can assign separate disability 
ratings for separate periods of time based on the facts 
found.  Id. at 126.  With an increased rating claim, "the 
present level of disability is of primary importance."  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  This 
distinction between disagreement with the original rating 
awarded and a claim for an increased rating is important in 
terms of VA adjudicative actions.  Fenderson, 12 Vet. App. at 
132.

The July 1998 statement of the case (SOC) provided to the 
appellant identified the issue on appeal as entitlement to 
increased evaluation for 30 percent service-connected PTSD.  
The RO evaluated all the evidence of record in determining 
the proper evaluation for the veteran's service-connected 
disability.  The RO did not limit its consideration to only 
the recent medical evidence of record, and did not therefore 
violate the principle of Fenderson.  The appellant has been 
provided appropriate notice of the pertinent laws and 
regulations and has had his claim of disagreement with the 
original rating properly considered based on all the evidence 
of record.  The RO complied with the substantive tenets of 
Fenderson in its adjudication of the appellant's claim.

Disability ratings are intended to compensate reductions in 
earning capacity as a result of the specific disorder.  The 
ratings are intended, as far as practicably can be 
determined, to compensate the average impairment of earning 
capacity resulting from such disorder in civilian 
occupations.  38 U.S.C.A. § 1155 (West 1991).  Evaluation of 
a service-connected disorder requires a review of the 
veteran's entire medical history regarding that disorder.  
38 C.F.R. §§ 4.1, 4.2 (2000).  Because this appeal is from 
the initial rating assigned to a disability upon awarding 
service connection, the entire body of evidence is for equal 
consideration.  Consistent with the facts found, the rating 
may be higher or lower for segments of the time under review 
on appeal, i.e., the rating may be "staged."  Fenderson v. 
West, 12 Vet. App. 119 (1999); cf. Francisco v. Brown, 7 Vet. 
App. 55, 58 (1994) (where an increased rating is at issue, 
the present level of the disability is the primary concern).  
Such staged ratings are not subject to the provisions of 
38 C.F.R. § 3.105(e), which generally requires notice and a 
delay in implementation when there is proposed a reduction in 
evaluation that would result in reduction of compensation 
benefits being paid.  Fenderson, 12 Vet. App. at 126.  The 
Board will consider all evidence in determining the 
appropriate evaluation for the appellant's service-connected 
disability. 

The RO determined that the appellant's claim for service 
connection for PTSD was received on February 1, 1993, and 
that was the effective date for the award of a 30 percent 
disability rating.  The Board will address whether he was 
entitled to a disability rating in excess of 30 percent from 
February 1.

It is necessary to evaluate the disability from the point of 
view of the veteran working or seeking work, 38 C.F.R. § 4.2 
(2000), and to resolve any reasonable doubt regarding the 
extent of the disability in the veteran's favor.  38 C.F.R. 
§ 4.3 (2000).  If there is a question as to which evaluation 
to apply to the veteran's disability, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria for that rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2000).  

The appellant's service-connected PTSD is evaluated under 
Diagnostic Code 9411.  During the pendency of this appeal, 
regulatory changes amended the VA Schedule for Rating 
Disabilities, 38 C.F.R. Part 4 (1996), including the rating 
criteria for evaluating mental disorders.  See 61 Fed. Reg. 
52695-52702 (October 8, 1996).  This amendment was effective 
November 7, 1996.  In addition to modified rating criteria, 
the amendment provided that the diagnoses and classification 
of mental disorders be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

When a law or regulation changes after a claim has been filed 
but before the administrative appeal process has been 
concluded, VA must apply the regulatory version that is more 
favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the appellant's claim for an increased rating from November 
7, 1996, under both the old criteria in the VA Schedule for 
Rating Disabilities and the current regulations in order to 
ascertain which version is most favorable to his claim, if 
indeed one is more favorable than the other.  For any date 
prior to November 7, 1996, the Board cannot apply the revised 
regulations.

The RO considered the old regulations in the July 1998 
Statement of the case and provided the rating criteria to the 
appellant.  The RO considered the new regulations in the June 
1999 SSOC and provided the rating criteria.  Therefore, the 
appellant and his representative were given notice of the old 
and new regulations and have had an opportunity to submit 
evidence and argument related to both regulations.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Prior to November 1996, the schedular criteria for 30, 50, 
70, and 100 percent ratings for psychoneurotic disorders were 
as follows:

Definite impairment in the ability to 
establish or maintain effective or 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in initiative, flexibility, 
efficiency, and reliability levels as to 
produce definite industrial impairment.  
[30 percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial impairment.  [50 
percent].

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain employment.  [70 
percent].

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as fantasy, confusion, 
panic and explosions of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to 
maintain or retain employment.  [100 
percent].

38 C.F.R. § 4.132, Diagnostic Code 9411 (1996).

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court stated 
that the term "definite" in 38 C.F.R. § 4.132 (1993) was 
"qualitative" in character, whereas the other terms were 
"quantitative" in character, and invited the Board to 
"construe" the term "definite" in a manner that would 
quantify the degree of impairment for purposes of meeting the 
statutory requirements that the Board articulate "reasons 
and bases" for its decision.  38 U.S.C.A. § 7104(d)(1) (West 
1991).

In a precedent opinion, dated November 9, 1993, the General 
Counsel of the VA concluded that "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  It represents a degree of social and industrial 
inadaptability that is "more than moderate but less than 
rather large."  VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The 
Board is bound by this interpretation of the term 
"definite."  38 U.S.C.A. § 7104(c) (West 1991).

VA General Counsel issued a precedent opinion concluding that 
the term "considerable," the criterion for a 50 percent 
evaluation, was to be construed as "rather large in extent 
or degree."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "considerable."  38 U.S.C.A. 
§ 7104(c) (West 1991 & Supp. 2000).

Under the old regulations, each of the three criteria for a 
100 percent disability rating is an independent basis for 
grant a 100 percent rating.  Johnson v. Brown, 7 Vet. App. 95 
(1994).

The amended regulations in 38 C.F.R. § 4.130 established a 
general rating formula for mental disorders.  The amended 
formula assigns disability evaluations according to the 
manifestation of particular symptoms.  The amended formula 
replaced the general rating schedules for psychotic 
disorders, organic mental disorders, and psychoneurotic 
disorders where disability evaluations were assigned based on 
classification of the claimant's social and industrial 
impairment, due to the mental disorder, as total, severe, 
considerable, definite, or mild.  The amended formula 
provides more objective criteria for assigning a disability 
evaluation.  Although not intended to liberalize rating 
criteria, the amended formula for rating mental disorders may 
be more beneficial to a claimant if the medical evidence 
associated with the claims file indicates symptoms which 
qualified the claimant for a higher disability evaluation 
than that assigned by the RO under the prior regulation.  See 
VAOPGCPREC 11-97.

Under the rating criteria for psychiatric disorders in effect 
since November 7, 1996, 30, 50, 70 and 100 percent ratings 
are warranted in the following circumstances:

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as:  depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), chronic sleep impairment, 
mild memory loss (such as forgetting 
names, directions, recent events).  [30 
percent].

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as:  flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships.  [50 percent].

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective relationships.  
[70 percent].

Total occupational and social impairment, 
due to such symptoms as:  gross 
impairment in thought processes or 
communication; persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of hurting 
self or others; intermittent inability to 
perform activities of daily living 
(including maintenance of minimal 
personal hygiene); disorientation to time 
or place; memory loss for names of close 
relatives, own occupation, or own name.  
[100 percent].

38 C.F.R. § 4.130, Diagnostic Code 9411 (2000).

When evaluating a mental disorder, the frequency, severity, 
and duration of psychiatric symptoms, the length of 
remissions, and the veteran's capacity for adjustment during 
periods of remission must be considered.  38 C.F.R. 
§ 4.126(a) (2000).  In addition, the evaluation must be based 
on all the evidence of record that bears on occupational and 
social impairment rather than solely on the examiner's 
assessment of the level of disability at the moment of the 
examination.  Id.  Further, when evaluating the level of 
disability from a mental disorder, the extent of social 
impairment is considered, but the rating cannot be assigned 
solely on the basis of social impairment.  38 C.F.R. 
§ 4.126(b) (2000).  The diagnoses and classification of 
mental disorders must be in accordance with DSM-IV (American 
Psychiatric Association:  Diagnostic and Statistical Manual 
of Mental Disorders (4th ed. 1994)).  See 38 C.F.R. §§ 4.125 
through 4.130 (2000).

The medical evidence shows that the appellant has been 
assigned GAF scores of between 30 and 65 based upon his 
impairment from PTSD.  A GAF score of 21-30 contemplates that 
behavior is considerably influenced by delusions or 
hallucinations or serious impairment in communication or 
judgment (e.g., sometimes incoherent, acts grossly 
inappropriately, suicidal preoccupation) or inability to 
function in almost all areas (e.g., stays in bed all day; no 
job, home, or friends).  See DSM-IV at 44-47.  A GAF score of 
31-40 contemplates some impairment in reality testing or 
communication (e.g., speech is at times illogical, obscure, 
or irrelevant) or major impairment in several areas, such as 
work or school, family relations, judgment, thinking, or mood 
(e.g., depressed man avoids friends, neglects family, and is 
unable to work; child frequently beats up younger children, 
is defiant at home, and is failing at school).  Id.  A GAF 
score of 41-50 contemplates serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational, or school 
functioning (e.g., no friends, unable to keep a job).  Id.  A 
GAF score of 51-60 contemplates moderate symptoms (e.g., flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g., few friends, conflicts with peers or co-
workers).  Id.  A GAF score of 61-70 contemplates some mild 
symptoms (e.g., depressed mood and mild insomnia) or some 
difficulty in social, occupational, or school functioning 
(e.g., occasional truancy, or theft within the household), 
but generally functioning pretty well, has some meaningful 
interpersonal relationships.  Id.  A GAF score is highly 
probative as it relates directly to the veteran's level of 
impairment of social and industrial adaptability, as 
contemplated by the rating criteria for mental disorders.  
See Massey v. Brown, 7 Vet. App. 204, 207 (1994).

Although the appellant's GAF scores have shown a decreasing 
trend, the Board is unable to discern an appreciable 
difference in the description of the appellant's symptoms.  
It is difficult to evaluate the severity of the appellant's 
PTSD because he is unable to work due to unrelated 
conditions; however, the evidence of record presents a 
consistent picture of the appellant's symptoms.  The 
appellant had intrusive thoughts about Vietnam, flashbacks, 
nightmares approximately two to four times per week, 
insomnia, and irritability.  He presented as clean and 
casually attired.  His behavior was appropriate.  He showed 
no signs of a disorder of thought or perception.  He was 
often tearful.  He has often contemplated and occasional 
threatened or attempted suicide.  He has unprovoked outbursts 
of anger and often isolates himself in order to avoid 
eruptions of his temper.  He has reported having only one 
close friend.  He has been married to his spouse for many 
years and has been able to help raise his two daughters in 
spite of his irritability.  He has occasionally reported 
experiencing visual and auditory hallucinations.

The Board has considered the requirement of 38 C.F.R. § 4.3 
to resolve any reasonable doubt regarding the level of the 
appellant's disability in his favor.  The Board concludes 
that the objective medical evidence shows disability that 
more nearly approximates that which warrants the assignment 
of a 50 percent disability rating.  See 38 C.F.R. § 4.7 
(2000).

Although the appellant has retired from working due to 
disabilities unrelated to his PTSD, it is apparent that the 
appellant's PTSD has a considerable or rather large effect on 
his life.  Under the old rating criteria, such impairment is 
consistent with a 50 percent disability evaluation.  The 
appellant has only one close friend.  He is irritable and has 
to isolate himself from his family members in order to 
control his temper.  Further, this rating is supported by the 
GAF scores of 48 assigned in March 1999, and 50 assigned in 
February 1998 and May 2000 that indicate serious symptoms.

The evidence does not show that the appellant's 
symptomatology approximated the criteria for a 70 percent or 
higher disability rating under the old criteria.  There was 
no evidence of severe impairment in the appellant's ability 
to establish and maintain effective relationships with people 
due to his PTSD symptoms.  He was able to maintain a long-
term relationship with his spouse and children despite his 
psychiatric symptoms.  Further, the appellant has been able 
to maintain a good friendship with at least one other person.  
His mood and thought processes are consistently normal, and 
he is not delusional.  The 50 percent disability rating 
reflects the fact that he was irritable and had few friends.

Under the amended criteria, although the appellant's symptoms 
fit some of the criteria for the 30 percent disability 
rating, such as anxiety, depressed mood, and chronic sleep 
impairment, the Board concludes that the overall disability 
picture more nearly approximates the 50 percent criteria than 
the 30 percent criteria.  He has disturbances in mood and 
some difficulty maintaining effective social relationships.  
Further, he has poor impulse control and occasional suicidal 
ideation, which are listed in the criteria for a 70 percent 
disability rating.

The Board considered assigning the appellant a rating higher 
than 50 percent, but the preponderance of the evidence is 
against assignment of such a rating.  Except as noted above, 
he meets none of the criteria for a rating higher than 50 
percent under the amended criteria.  For example, he has 
never exhibited impaired judgment, obsessional rituals, near-
continuous depression, poor hygiene, delusions, persistent 
hallucinations, or inappropriate behavior.  Although the 
appellant does apparently have poor impulse control and 
suicidal ideation, satisfaction of two of the criteria 
required for a 70 percent evaluation is not determinative.  
In order to evaluate his PTSD as 70 percent disabling, it 
required that his disability more nearly approximate the 
criteria for that rating than for the lower rating.  
Therefore, a higher rating is not warranted.

Neither set of criteria for rating mental disorders is more 
beneficial to the appellant.  The evidence supports a rating 
of 50 percent, but no higher, for PTSD under Diagnostic Code 
9411 regardless of which criteria are used.  The Board has 
considered the requirement of 38 C.F.R. § 4.3 to resolve any 
reasonable doubt regarding the level of the veteran's 
disability in his favor.  However, for the reasons discussed 
above, the objective medical evidence did not create a 
reasonable doubt regarding the level of his disability from 
PTSD.  






	(CONTINUED ON NEXT PAGE)


ORDER

Entitlement to a 50 percent disability rating, and no more, 
for post-traumatic stress disorder (PTSD) is granted, subject 
to the governing regulations pertaining to the payment of 
monetary benefits.



		
	BETTINA S. CALLAWAY
	Veterans Law Judge
	Board of Veterans' Appeals


 


